ACCEPTED
                                                                                      01-14-00656-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 2/12/2015 4:21:53 PM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK

                         No. 1-14-00656-CR
                                 In the
                          Court of Appeals                   FILED IN
                                                      1st COURT OF APPEALS
                                For the                   HOUSTON, TEXAS
                        First District of Texas       2/12/2015 4:21:53 PM
                              At Houston              CHRISTOPHER A. PRINE
                                                   Clerk

                             No. 1036165
                 In the 209th Judicial District Court
                      Of Harris County, Texas
                      
                RONALD ROBINSON, Appellant
                                   V.
                     THE STATE OF TEXAS
                               Appellee
                      
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                        
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged by indictment with the offense of capital

         murder (CR.-203). Appellant was convicted and sentenced to life in the

         Institutional Division of the Texas Department of Criminal on July 31,

         2014(CR. –203). Appellant filed notice of appeal the same day, and the

         court certified appellant’s right to appeal (CR-206-207).
2. The State’s brief was due on February11, 2015.          The State hereby

   requests an extension for the filing of the State’s brief until March 13th,

   2015.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:


The undersigned attorney started work at the District Attorney’s Office on
January 26th, 20015, and has filed three briefs within that amount of time.

      1) Matthew Vincent Woodard v. The State of Texas
         No. 14-13-00609-CR
         State’s Brief filed January 28, 2015

      2) Arturo Chaves v. The State of Texas
         No. 14-13-00609-CR
         State’s Brief filed February 2, 2015

      3) Louis Charles Kirk v. The State of Texas
         No. 14-14-00168-CR
         State’s Brief filed February 5, 2015



In addition, the undersigned attorney has been assigned the following briefs
in addition to the brief in this cause number.



              1)       Artivious Deon Hollins v. The State of Texas
                       No. 1-14-00744-CR
                       State’s Brief due March 5th, 2015
               2)      Allison Leigh Campbell
                       No. 1-14-00807-CR
                       State’s Brief due March 11th, 2015


4. This is the State’s first request for an extension of time to file its brief.
      WHEREFORE, the State prays that this Court will grant the requested

      extension.



                                                 Respectfully submitted,

                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Stelter_Kimberly@dao.hctx.net
                                                 TBC No. 19141400

                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:


Ken Goode
Attorney at Law
P.O. Box 59047
Houston, Texas 77259
Goodedkc@msn.com




                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
Date: February 12, 2015